Truly, J.,
delivered the opinion of the court.
It is settled in this state that “the equality and uniformity” clause of the constitution applies only to ad valorem taxes for general purposes. Daily v. Swope, 47 Miss., 367. It is also settled that it is competent for the legislature to tax any occupation or calling, according to its discretion, and if all of the same class are taxed alike, the constitutional mandate is complied with. Bank v. Worrell, 67 Miss., 47 (7 South. Rep., 219); Holberg v. Macon, 55 Miss., 112.
The contention that the imposition of this privilege tax is double taxation, in that it discriminates between corporations and individuals, to the disadvantage of corporations, is unsound. All corporations transacting business as insurance agents are taxed; all individuals engaged in the same occupation are taxed. This is an occupation or privilege tax, graduated by a standard fixed by the legislature. All of the same class are taxed alike, and this fulfills the requirement of the law. McIver v. Clarke, 69 Miss., 415 (10 South. Rep., 581). It is thoroughly compe*647tent for the legislature, representing the sovereignty of the state, to affix any condition which it sees fit to prescribe, and to impose any liabilities which, in its judgment, axe wise, as provisos upon the permission to incorporate. Being vested with plenary power either to permit or absolutely forbid the formation of domestic corporations of any and every kind, it is authorized to affix any requirement as a condition precedent to the formation of a corporation. The legislature has the power to say to those desiring to form a domestic corporation: “You may do so, and by so doing you shall acquire certain legal rights (such as freedom from personal liability for the debts of the corporation, and the like) ; but you'thereby also assume certain liabilities.” And the burdens so imposed are lawful, whether imposed before or subsequent to incorporation; whether they consist of a certain graduated privilege tax, which the corporation must pay; legal duties towards employes, or whatever conditions may be prescribed by the legislature in furtherance of the public policy of the state.
There is no federal question involved. Appellant is a domestic corporation, and, as such, subject to the imposition of such privilege tax as the legislature may deem expedient. Even if a foreign corporation, the rule would be the same. The state has absolute power to exclude a foreign corporation from its borders, or may permit its entrance upon its own terms. Horn Silver Mining Co. v. State, 143 U. S., 305 (12 Sup. Ct., 403; 36 L. ed., 164).
The masterly brief of the assistant attorney-general is conclusive upon all points involved. The statute assailed is constitutional.

Affirmed.